DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gallagher on 06/30/2021. Applicant agreed to amend the claims as follows in order to better point out and distinctly claim the subject matter.

The application has been amended as follows: 
Claim 1 was amended as follows:

1.	A measuring arrangement for in-vivo determination of lactate concentration in blood by electrochemical impedance spectroscopy, comprising:
		a housing,
		a substantially flat shaped probe having a longitudinal extension, a transverse extension and a thickness, wherein [[a]] the longitudinal extension and [[a]] the transverse extension of the probe are each a multiple of the thickness of the probe,
		analyzer circuitry connected to the probe, and 

		wherein the substantially flat shaped probe, the analyzer circuitry and the communication means are arranged in the housing,
		wherein the substantially flat shaped probe is arranged at an edge of the housing, such that the probe, during operation of the measuring arrangement, faces an animal body or a human body to be examined, such that the probe is arranged with the longitudinal and transverse extensions approximately parallel to a surface of the body to be examined.
Claim 3 was amended as follows:
3.	The measuring arrangement according to claim 2, wherein the housing has a sensor side which, during [[the operation of the measuring arrangement, faces the animal body or the human body to be examined, and
		wherein the probe is arranged in the housing with the longitudinal and transverse extensions adjacent to the sensor side.

Claim 11 was canceled. 

Claim 13 was amended as follows:
13.	 The article according to claim 10, wherein the communication means is operable with a WPAN antenna integrated in the wristband.

Claim 15 was amended as follows:
15.	 A method for operating a measuring arrangement, comprising:
	obtaining the measuring arrangement, the measuring arrangement comprising
		a housing,
		a substantially flat shaped probe having a longitudinal extension, a transverse extension and a thickness, wherein the longitudinal extension 
		analyzer circuitry connected to the probe, and
		communication means connected to the analyzer circuitry to transfer data via a wireless personal area network (WPAN),
		wherein the substantially flat shaped probe, the analyzer circuitry and the communication means are arranged in the housing,
		wherein the substantially flat shaped probe is arranged at an edge of the housing, such that the probe, during operation of the measuring arrangement, faces an animal body or a human body to be examined, such that the probe is arranged with the longitudinal and transverse extensions approximately parallel to a surface of the body to be examined,
	arranging the probe facing the animal body or the human body with the longitudinal and the transverse extensions approximately parallel to the surface of the body,
	activating the probe intermittently by the analyzer circuitry, wherein excitation of the probe is in a frequency range around 100 MHz, to determine lactate concentration in the animal body or the human body by electrical impedance spectroscopy, and
	determining the lactate concentration in the animal body or the human body by the electrical impedance spectroscopy.

Claim 21 was amended as follows:
21. The measuring arrangement according to claim 1, wherein the measuring arrangement further comprises remote from the housing and a connecting cable to connect therebetween
	

In claim 22, line 1, change “21” to –1--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
    PNG
    media_image1.png
    117
    547
    media_image1.png
    Greyscale
272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791